WOODLEY, Presiding Judge.
The offense is Burglary; the punishment, 2 years.
No statement of facts accompanies the record.
The proceedings are regular except for the form of the Judgment and Sentence which recite the offense as “Burglary and Repetition of Offense”.
The court did not submit to the jury the question of enhancement of punishment by reason of the prior conviction alleged.
The Judgment and Sentence are reformed so as to recite that appellant was adjudged guilty of Burglary and was sentenced for that offense.
As reformed, the judgment is affirmed.